DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.
Response to Amendment
	The amendment filed on 02/10/2022 has been entered. As directed by the amendment:  Claims 1 – 3 were previously canceled. Claims 18 – 30 were previously withdrawn. Claims 4 and 31 are presently amended. Thus, claims 4 – 17 and 31 are pending. The amendment made to claim 31 is sufficient to overcome the indefiniteness rejection made under 35 U.S.C. 112(b)to the claim in the Final Rejection dated 08/01/2021 and the rejection is withdrawn.  Applicant’s Remarks/Arguments regarding the obviousness rejections made to the claims under 35 U.S.C. 103 in the Final Rejection dated 08/01/2021 have been fully considered (see “Response to Arguments” section) and the following Non-Final Rejection is made herein. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 6 and 9 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schellstede (US 2009/0113749 A1), herein after called Schellstede, in view of Bratina et al. (US 2012/0024687 A1) and herein after called Bratina.
Regarding claim 4, Schellstede discloses an induction heater for processing a feed material (induction dryer (11) for processing cuttings fed from a serge tank, (0039, FIG.3)) comprising: 
a rotatable main tube having an internal auger or flighting connected to and rotating therewith (the induction dryer 11 comprises a housing 14 (main tube) and scroll 15 (auger) each mounted in bearings 46 and rotating at different rates with a common drive motor or independent drive motors 20, 21, (0046, FIG.3 and FIG. 8)), at least one of the main tube or internal auger or flighting providing an at least partly ferrous part (scroll 15 is preferably made of electrically conductive metal with blades or flights of augur from  stainless steel , (0039)); 
a main tube drive for rotating the main tube (the housing 14 and scroll 15 (auger) connected by bearings 46 could have a common drive motor or independent drive motors 20, 21 to rotate them, (0046)). 
one or more electric induction coils extending around the main tube for heating the at least partly ferrous part to heat the feed material to provide heated outlet material (induction dryer 11 further comprises an electrical induction coil 22 wherein the housing 14 (main tube) is centrally disposed therein and inductively heating the ferrous scroll 15 to heat the cuttings to the desired temperature, (0047, 0048)).

However, as evidenced by the bold stricken-out word above, Schellstede does not explicitly teach the electrical induction coil 22 is stationary.
However, Bratina that teaches a process and apparatus for separating two or more chemical components from a mixture that involves the use of an induction heated screw mechanism (0002), also teaches that one or more stationary induction heating coils 2 wrapped around the trough section of the screw conveyor 1 to primarily heat the induction susceptible ferrous auger 4 to heat the material being transported by the conveyor system, (0022 – 0024 and FIG.1)).
The advantage of this stationary induction heating coils wrapped around the trough section of the screw conveyor 1 is to target and selective heat the auger fabricated from ferrous materials that is extremely efficient in transferring heat to the material being processed and greatly limiting heat loses from the trough to the ambient environment (0024).
Therefore, it would have been obvious for one of ordinary skill in the art to modify the electrical induction coil of Schellstede to be stationary and targeting the ferrous auger in order to selectively heat the auger that efficiently transfers heat to the material being processed limiting heat loss to the ambient environment.
Further, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the moving electrical induction coil 22 of Schellstede that move back and forth the main tube to be stationary is regarded as an ordinary skill insufficient to patentably distinguish over the prior art (MPEP 2144.04.V (A)).
 choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2141.III (E)). 
Regarding claim 5, Schellstede in view of Bratina teaches the induction heater of claim 4, wherein the main tube and the internal auger or flighting are at least partly ferrous (auger 4 is fabricated from materials that are more susceptible to induction heating, such as ferrous materials, including iron and alloys of iron, and trough section 3 of the of the screw conveyor 1 is fabricated from materials of stainless steel, Bratina (0023)). 
Regarding claim 6, Schellstede in view of Bratina teaches the induction heater of claim 5, wherein the main tube or the internal auger or flighting, or both are made of steel or stainless steel (auger 4 is fabricated from materials that are more susceptible to induction heating, such as ferrous materials, including iron and alloys of iron, and trough section 3 of the screw conveyor 1 is fabricated from materials of stainless steel, Bratina (0023)).  
Regarding claim 9, Schellstede in view of Bratina teaches the induction heater of claim 4, further comprising a stack (outlet (7), Bratina, FIG. 1) adapted to vent or flare at least a portion of outlet vapors from the outlet material (higher boiling components are released as vapors drawn off and out of the screw conveyor through outlet 7, Bratina (0025)).  
Regarding claim 10, Schellstede in view of Bratina teaches the induction heater of claim 4, further comprising a cooler (a condensing chamber (32), Schellstede (FIG.2)) adapted to cool outlet vapors from the outlet material (condensing chamber 32, preferably provided at discharge end 30 of housing 14 cools the vaporized chemicals in the vapor stream, causing them to condense, (Schellstede, (0054, 0068 and 0070)).  
Regarding claim 11, Schellstede in view of Bratina teaches the induction heater of claim 10, wherein the cooler comprises a condenser adapted to condense recovered water from the outlet (condensing chamber 32 cools the vaporized chemicals in the vapor stream, causing them to condense resulting in a fluid and solid mixture which can be collected for further treatment, Schellstede (0069)).  
Regarding claim 12, Schellstede in view of Bratina teaches the induction heater of claim 4, further comprising a fire box adapted to cool outlet solids from the outlet material (the vapor stream from the conveyer housing will enter one or more condensing chambers 32 with water showers that wet any solids that may remain in the vapor stream causing them to fall out of the vapor stream, Schellstede (0068)).  
Regarding claim 13, Schellstede in view of Bratina teaches the induction heater of claim 4, further comprising a blower (a vacuum pump 31, Schellstede (0067)) adapted to convey the outlet material from the main tube (the Vacuum pump 31 pulls the vapor stream through the blades of wizzard 34, Schellstede (0067)). 
Regarding claim 14, Schellstede in view of Bratina teaches the induction heater of claim 4, further comprising a scrubber system adapted to clean outlet vapors from the outlet material (a filtration system that includes a wizzard 34, wizzard is, in essence, a slow moving fan as the Vacuum pump 31 pulls the vapor stream through the blades of wizzard 34, the gaseous portions have no trouble moving around the blades; however, most particulate matter will strike the blades, which will deflect them from the vapor stream, Schellstede (0067)).  
Regarding claim 15, Schellstede in view of Bratina teaches the induction heater of claim 10, wherein the cooler comprises an air cooler, further comprising a blower adapted to provide ambient air to: the air cooler; a stack or chimney, at or near a base of the stack or chimney; or both (air locks 28 will necessarily allow a small amount of air (ambient air) to enter housing 14 as the cuttings enter or exit, Schellstede (0054)).  
Regarding claim 16, Schellstede in view of Bratina teaches the induction heater of claim 4, wherein the main tube comprises welded pipe or seamless pipe (the trough section 3 is a stainless-steel pipe, Bratina, (0023, FIG.1)).  
Regarding claim 17, Schellstede in view of Bratina teaches Induction heater of claim 4, further comprising one or more tumbler slats extending along and from an inner wall of the main tube to tumble the feed material (housing 14 or at least its internal surfaces, should be resistant to abrasion from the materials that make up the cuttings, Schellstede (0043)).
Claim 7 – 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schellstede in view of Bratina in further view of Tudahl et al. (US 6164572 A), herein after called Tudahl. Regarding Claim 7, Schellstede in view of Bratina teaches the induction heater of claim 4, wherein, the cuttings will preferably pass through a sizing unit 33 that will insure the cuttings are the appropriate size, preferably, less than % of an inch in diameter. Objects larger than this size will be excluded by sizing unit 33 which, comprises a set of rollers spaced apart by the threshold distance, Schellstede (0055). But,
Bratina in view of Schellstede is silent about a gear crusher for crushing the feed material, the gear crusher comprising spaced-apart gears, at least one of the spaced- apart gears driven by a gear drive.
However, Tudahl that teaches a recycling apparatus for a gypsum wallboard, also teaches a gear crusher (crushing means 14, FIG 2) for crushing the feed material (for shredding the wallboard material within the main hopper 12, Tudahl (2:59-61)), the gear crusher comprising spaced-apart gears (roller gears with blade 34, 36, FIG.2), at least one of the spaced-apart gears driven by a gear drive (the crusher motor 62 driving the crusher gear box 64 (FIG. 2), (5:41-42)).
The advantage of a gear crushing means disclosed By Tudahl is to provide a sizing unit that has a roller with teeth or grabber (gear) that can assist in pulling the inlet material into the system for smooth transfer of the material on to the conveyor (3:09-12).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the sizing unit disclosed by Bratina in view of Schellstede by a gear crusher with spaced-apart gears driven by crusher motor 62 in order to provide a sizing unit that 
Regarding Claim 8, Bratina in view of Schellstede in further view of Tudahl teaches the induction heater of claim 7, wherein a gap between the spaced-apart gears is adjustable to provide an adjustable size for the crushed feed material, the particle size between a fine particle dust and a course shale (the crushing means 14 acts as a flow regulator for the apparatus ultimately determining the size of the processed gypsum wallboard pieces, Tudahl (5:41 -45)). Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schellstede in view of Bratina in further view of Hanasaka (US 2012/0263538 A1), herein after called Hanasaka. 
Regarding claim 31, Schellstede in view of Bratina teaches the induction heater of claim 4 wherein the main tube or the internal auger or flighting provides the at least partly ferrous part. But,
Schellstede in view of Bratina do not explicitly teach that the other of the main tube or internal auger or flighting is made of graphite.
However, Hanasaka that teaches systems for volatilizing substances contained in soil using the heating device 112 (0001and 0017), also teaches a susceptor is provided on a surface of the shaft of the internal auger (conveyor screw 1142), (0017, FIG.2) and the susceptor is made from tungsten or graphite (0017).
This is particularly advantageous in facilitating the heating of insulating materials in the soil, the induction heating device heats the susceptor electromagnetically, thereby allowing the insulating material to be heated by heat transferred from the susceptor (0017).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify he induction heater of claim 4 disclosed by Bratina in view of Schellstede to include an auger made from a graphite in order to facilitate the heating of insulating materials in the soil by the induction heating device as taught in Hanasaka.
Response to Arguments
Applicant’s arguments with respect to the modification of the primary reference Bratina with the teaching reference Schellstede in the Final Rejection dated 08/10/2021 of claim(s) 4 – 17 and 31 have been considered but are moot because the new ground of rejection does not rely on the challenged combination (Bratina in view of Schellstede). Instead, the current Non-Final Rejection is made Schellstede in view of Bratina. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761